NO. 07-07-0365-CR and 07-07-0366-CR

                             IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                NOVEMBER 30, 2007
                          ______________________________

                  TRAMAYNE DEODRICK JOHNSON, APPELLANT

                                          V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

             NO. 54,419-E, 54,420-E; HONORABLE ABE LOPEZ, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Before the Court are appellant’s motions to dismiss these appeals pursuant to Rule

42.2 of the Texas Rules of Appellate Procedure. Rule 42.2 states that at any time before

the appellate court’s decision, the court may dismiss an appeal upon the appellant’s

motion. TEX . R. APP . P. 42.2(a). The appellant and his attorney must sign the written

motion to dismiss. Id.
      All of the requirements of Rule 42.2(a) have been satisfied. The Court has

considered these causes on appellant’s motions and concludes the motions should be

granted and the appeals should be dismissed.


      Accordingly, the appeals are dismissed.        No motions for rehearing will be

entertained and our mandates will issue forthwith.




                                               Mackey K. Hancock
                                                    Justice




Do not publish.




                                           2